Citation Nr: 0909749	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  04-40 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a chronic post-
operative left shoulder disorder to include rotator cuff tear 
residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran had active service from March 1977 to February 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Chicago, Illinois, Regional Office (RO) which determined that 
new and material evidence had not been received to reopen the 
Veteran's claim for entitlement to service connection for 
left shoulder rotator cuff tear residuals. In October 2007, 
the Board determined that new and material evidence had been 
received to reopen the Veteran's claim for service connection 
and remanded the claim to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The accredited representative advances that the RO failed to 
comply with the Board's October 2007 Remand instructions and 
requests that the Veteran's appeal be again remanded to the 
RO so that the required action may be undertaken.  

In its October 2007 Remand instructions, the Board directed 
that:

2.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his chronic post-operative 
left shoulder disorder.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic left shoulder disorder had its 
onset during active service; is in any 
other way causally related to active 
service; and/or is etiologically related 
to and/or has increased in severity 
beyond its natural progression secondary 
to the Veteran's service-connected 
disabilities.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

3.  Then adjudicate the issue of service 
connection for a chronic post-operative 
left shoulder disorder to include rotator 
cuff tear residuals on a de novo basis 
with express consideration of the 
provisions of 38 C.F.R. § 3.310 (2007) 
and the Court's holding in Allen v. 
Brown, 7 Vet. App. 439 (1995).  If the 
benefits sought on appeal remain denied, 
the Veteran should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the statement of the case.  
The Veteran should be given the 
opportunity to respond to the SSOC. 

In reviewing the report of the October 2008 VA examination 
for compensation purposes conducted in accordance with the 
Board's Remand instructions, the Board observes that the 
examiner failed to advance any findings or opinion as to 
whether the Veteran's chronic left shoulder disorder is 
etiologically related to and/or has increased in severity 
beyond its natural progression secondary to his 
service-connected right clavicle fracture residuals with 
right shoulder impingement syndrome.  Additionally, the RO 
failed to expressly consider the provisions of 38 C.F.R. 
§ 3.310 (2008) and the United States Court of Appeals for 
Veterans Claims' (Court)  holding in Allen v. Brown, 7 Vet. 
App. 439 (1995) when adjudicating the Veteran's claim on a de 
novo basis.  The Court has held that the RO's compliance with 
the Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims files to 
the examiner who conducted the October 
2008 VA examination for compensation 
purposes and request that he advance an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the Veteran's 
chronic post-operative left shoulder 
disability is etiologically related to 
and/or has increased in severity beyond 
its natural progression secondary to his 
service-connected right clavicle fracture 
residuals with right shoulder impingement 
syndrome.  If the examiner is no longer 
employed by the VA, the Veteran should be 
scheduled for an additional evaluation by 
a different examiner.  

2.  Then readjudicate the issue of 
service connection for a chronic post-
operative left shoulder disorder to 
include rotator cuff tear residuals with 
express consideration of the provisions 
of 38 C.F.R. § 3.310 (2008) and the 
Court's holding in Allen v. Brown, 7 Vet. 
App. 439 (1995).  If the benefits sought 
on appeal remain denied, the Veteran 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. Hutcheson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

